COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jules Williams v. Marvlyn Jennifer Williams

Appellate case number:    01-16-00970-CV

Trial court case number: 2015-35489

Trial court:              246th District Court of Harris County

       The en banc court having voted unanimously against reconsideration, Jules Williams’s
motion for en banc reconsideration is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

Date: December 28, 2017